Citation Nr: 1136216	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic liver disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the RO in Waco, Texas that denied service connection for liver disease, and confirmed and continued the prior denial of service connection for residuals of hepatitis with jaundice.  A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.  

In February 2010, the Board determined that new and material evidence had been submitted to reopen the previously denied claim for service connection for liver disease, claimed as a residual of hepatitis with jaundice, and remanded the claim of service connection for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The competent and probative evidence weighs against a finding that the Veteran's current liver disorder is due to any incident or event in active service.


CONCLUSION OF LAW

A chronic liver disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in May 2006.  Additional notice was sent in April 2010 and the claim was readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  VA has repeatedly scheduled the Veteran for a VA examination in order to determine the etiology of any current liver condition, and the Veteran has repeatedly failed to report for his scheduled VA examinations.  Prior to the Board's February 2010 remand, the Veteran failed to report for three VA examinations, scheduled in 2006, 2007, and 2008.  The Board previously remanded this appeal in February 2010 in order to afford the Veteran a VA examination; however, the Veteran failed to report for the examination scheduled for May 2010, citing illness, as he has on some occasions previously.

Individuals for whom VA examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Veteran did not report for the May 2010 scheduled examination and did not notify the medical facility about rescheduling it, and in a December 2010 statement, the Veteran's representative said that the Veteran cannot attend an examination due to the severity of his poor health, but wanted VA to continue his appeal.  Therefore, the Board will decide the claim based on the evidence of record, as it is clear that the Veteran is unwilling to report for a VA examination.  See 38 C.F.R. §§ 3.326, 3.655.  Accordingly, the Board finds that VA has satisfied its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him). 

The Board also notes that during the pendency of this appeal, the Veteran requested a hearing before a decision review officer, and then stated that he was unable to attend his hearing.  He later requested a Board hearing, and then failed to report for his scheduled hearing.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran and his representative contend that he has a current liver disease that is a residual of hepatitis that was incurred in service.  In March 2007, he said that doctors told him there was a very strong possibility that the hepatitis infection he had in service could have affected his current liver problem.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records demonstrate that he was hospitalized and treated for infectious hepatitis from August 1966 to October 1966.  On admission, the Veteran had scleral icterus, and laboratory tests showed high liver enzymes, with an SGPT of 2,500 units.  At the time of his discharge, his SGPT was 32 units.  The doctor noted that at the time of discharge, the Veteran was feeling well, and his liver function tests had been normal for more than one week.  He was advised to avoid all alcohol for six months, and excessive alcohol for one year.

A May 1967 hospital discharge summary shows that the Veteran was previously treated for infectious hepatitis, and was hospitalized through November 1966, when he was discharged with normal liver function studies.  During the current hospitalization, the Veteran reported that he had been drinking heavily for at least three months after his illness to the extent of approximately 25 highballs a night and several beers, and this occurred several times per week.  The Veteran reported that he felt well until five days prior to admission when he developed severe flank pain.  On examination, the liver was not enlarged and not tender.  Liver function studies included SGOT of 18, and LDH of 310.  He was observed for ureterolithiasis, and no disease was found.

The Veteran's January 1969 separation physical examination notes the Veteran's history of liver trouble and jaundice referred to the Veteran's history of infectious hepatitis, for which he was hospitalized for 50 days at an Air Force hospital at Clark Air Force Base in the Philippine Islands.  On clinical evaluation, the Veteran's abdomen, viscera, and genitourinary system were all listed as normal.  The examination report does not indicate any residuals due to the Veteran's in-service infectious hepatitis.  

VA outpatient treatment records dated from February to August 1969 reflect complaints of occasional tiredness poor appetite.  On examination in February 1969, there was no hepatomegaly.  Laboratory tests were performed, and his liver enzymes were within normal limits.  On examination in April and June 1969, there was no hepatomegaly, and repeat tests were within normal limits in April 1969 and June 1969.

The Veteran filed his original claim for service connection for hepatitis in September 1969.

At a December 1969 VA examination performed to evaluate the Veteran's claim for service connection for residuals of hepatitis, the Veteran complained of tiredness, weakness, loss of appetite, and weight loss.  On examination, the liver was not palpable, and there was no icterus.  The examiner noted that the VA outpatient treatment records dated in 1969 had been reviewed, and all tests and studies had been within normal limits.  The examiner indicated that there was no evidence of hepatitis at this examination.

Private medical records dated from 1989 to 1998 from M.L.G., MD, reflect treatment for a variety of conditions but are negative for hepatitis or a liver disorder.

VA medical records dated from 1995 to 2011 reflect treatment for a variety of conditions.  A March 1995 VA outpatient treatment record reflects that the Veteran had a history of hepatitis type A in 1966.  

A March 2001 VA nursing note reflects that the Veteran had not been seen for five years, and reported that he drank six to eight beers daily.  He said he had hepatitis in the 1960s, and was told he probably got it from the water.  He said his liver enzymes were elevated in the past, and the doctor then thought it was due to his drinking.  He reported that he had gone through substance abuse programs twice.  Laboratory tests performed in March 2001 were negative for the hepatitis A virus, and negative for the hepatitis C virus.  A June 2002 nursing note reflects that the Veteran gave a history of hepatitis and alcoholism, and was hepatitis C risk positive.  A July 2002 physician's note reflects that the Veteran reported that he was a heavy drinker but had stopped for the past two months.  The examiner noted that liver function tests and blood tests were all normal.  An April 2004 nursing primary care note reflects that the Veteran reported that he was using alcohol daily.  An October 2005 physician's note reflects that the Veteran reported that he was drinking 12-14 drinks daily.  On examination, his liver was enlarged, there was organomegaly, and ascitis was present due to cirrhosis of the liver.  Pertinent diagnoses were alcohol dependence, cirrhosis of the liver, and uncontrolled hypertension.  These diagnoses were also shown in physician's notes in April and July 2006.

A February 2010 VA outpatient treatment record reflects that the Veteran was assessed with liver cirrhosis and elevated liver enzymes.  An October 2010 VA physician's note reflects that the Veteran had chronically elevated liver function tests.  On examination, the liver did not seem enlarged.  The examiner diagnosed alcohol-induced hepatitis, and alcohol abuse.  In June 2011, the Veteran was diagnosed with alcohol abuse/rule out cirrhosis.  His active problem list included alcohol dependence, alcoholic neuropathy, and alcoholic cirrhosis of the liver.

After a review of all of the evidence of record, the Board finds that the weight of the evidence is against a grant of service connection for a liver disorder.

Service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309, as there is no evidence that the current cirrhosis of the liver was manifested either during service or during the applicable one-year presumptive period after service separation.  

The Board finds that continuity of a chronic liver disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the Veteran's current liver disorder, manifested by elevated liver enzymes and cirrhosis of the liver, is not found to be capable of lay observation.  Such a diagnosis requires laboratory tests performed by a medical professional.  Thus, the Veteran's statements as to continuity of the disorder do not constitute competent evidence.  However, even if his statements were considered to be competent, the Board has found credibility of the statements to be lacking.  The service treatment records show evidence of treatment for infectious hepatitis (i.e., hepatitis A) in active service.  Service treatment records are negative for a diagnosis of a chronic liver disorder, and hepatitis was not diagnosed in service or within the first post-service year, as shown by the VA outpatient treatment records dated in 1969.  A December 1969 VA examination specifically found that the Veteran did not have hepatitis at that time.

Following service, there is no diagnosis of a chronic liver disorder (to include cirrhosis) until 2005, 36 years after his separation from service.  The absence of documented diagnosis or treatment for a chronic liver disorder for many decades  following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current liver disorder to active service.  As noted above, attempts to conduct a VA examination to determine the etiology of the Veteran's current liver disorder have been unsuccessful solely due to the Veteran's unwillingness to report for such an examination.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board acknowledges the Veteran's contention that his current liver disorder was caused by his infection with hepatitis in service.  However, there is no medical evidence that such a causal relationship exists.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a liver disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a liver disorder is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


